Exhibit 10.23

 

Arrangement

Albert L. Lord

 

Positions:

1)   Chairman, SLM Corporation Board of Directors

 

2)   Part-time (minimum 24 hours per week) non-officer employee of Sallie
Mae, Inc.

 

 

Duties:

Duties of the Chairman of the Board as set forth in the Corporation’s by-laws
and governance guidelines.

 

 

 

Explore merger and acquisition opportunities; engage in government and public
relations activities; direct charitable giving from The Sallie Mae Fund; and
other strategic and representational duties as requested by the CEO.

 

 

Compensation:

May 05 stock option grant of 300,000 options for three-years of service (no
additional grants until 2008). Options vest at 120% of the grant price (for five
trading days), exercisable for five years after separation from Board service.
2/3 of options are cancelled if not re-elected to the Board at May 2006 and 1/3
are cancelled if not re-elected to the Board at May 2007. Options granted prior
to May 2005 continue to be subject to their original grant terms and conditions.

 

$100,000 base salary.

 

Benefits for which part-time employees are eligible: health/dental, life, and
disability insurances and pension/401(k) plan.

 

Matching gift program at Board member level.

 

Office and secretarial support

 

Personal use of corporate jet consistent with corporate reimbursement policy.

 

No payment of 2005 bonus.

 

 

Effective Date:

June 1, 2005

 

--------------------------------------------------------------------------------